     Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


ALEXANDER STYLLER, INTEGRATED
COMMUNICATIONS & TECHNOLOGIES,
INC., JADE CHENG, JASON YUYI, CATHY
YU, CAROLINE MARAFAO CHENG,
PUSHUN CHENG, CHANGZHEN NI,
JUNFANG YU, MEIXIANG CHENG,
FANGSHOU YU, and CHANGHUA NI,

                       Plaintiffs,

     vs.                                Civil Action No. 1:16-CV-10386 (LTS)
HEWLETT-PACKARD FINANCIAL
SERVICES COMPANY, HEWLETT-
PACKARD FINANCIAL SERVICES (INDIA)
PRIVATE LIMITED, HP INC., HEWLETT
PACKARD ENTERPRISE COMPANY, and
DAVID GILL,

                        Defendants.




                      REPLY IN SUPPORT OF
           DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
           Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 2 of 14




                                                TABLE OF CONTENTS

INTRODUCTION ......................................................................................................................1

I.        THE COUNTERFEITING CLAIMS (COUNTS 1-6) SHOULD BE DISMISSED. .........3

II.       THE CONSPIRACY CLAIMS (COUNTS 7-13) SHOULD BE DISMISSED. ................6

III.      THE CHAPTER 93A CLAIMS (COUNTS 6 & 8) SHOULD BE DISMISSED...............9

IV.       DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON THEIR
          COUNTERCLAIMS ON THE ISSUES OF BREACH AND
          INDEMNIFICATION. ..................................................................................................10

CONCLUSION .........................................................................................................................10




                                                                -i-
           Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 3 of 14




                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

ADA Sols., Inc. v. Meadors,
  98 F. Supp. 3d 240 (D. Mass. 2015) ...................................................................................... 9

Chartier v. Brabender Technologie, Inc.,
   2011 U.S. Dist. LEXIS 115033 (D. Mass. Oct. 5, 2011) .................................................... 2, 7

Devlin v. WSI Corp.,
   833 F. Supp. 69 (D. Mass. 1993) ........................................................................................... 6

Fid. & Deposit Co. of Md. v. Thompson,
   2018 U.S. Dist. LEXIS 75480 (N.D. Okla. May 4, 2018), aff’d, 769 F. App’x
   538 (10th Cir. 2019) .............................................................................................................. 6

First Choice Armor & Equip., Inc. v. Toyobo Am., Inc.,
    839 F. Supp. 2d 407 (D. Mass. 2012)..................................................................................... 6

Kuwaiti Danish Computer Co. v. Digital Equip. Corp.,
   483 Mass. 459 (2003) ............................................................................................................ 9

Palmentere v. Campbell,
   344 F.2d 234 (8th Cir. 1965) ................................................................................................. 8

Plastic Surgery Assocs., S.C., v. Cynosure, Inc.,
   407 F. Supp. 3d 59 (D. Mass. 2019) ...................................................................................... 9

Republic of Turkey v. OKS Partners,
   797 F. Supp. 64 (D. Mass. 1992) ......................................................................................... 10

Town of Westport v. Monsanto Co.,
   877 F.3d 58 (1st Cir. 2017) .................................................................................................... 7

Uncle Henry’s, Inc. v. Plaut Consulting Co.,
   399 F.3d 33 (1st Cir. 2005) .................................................................................................... 9

Wal-Mart Stores, Inc. v. Rodriguez,
   92 S.W.3d 502 (Tex. 2002).................................................................................................... 8

Warren Envtl., Inc. v. Source One Envtl., Ltd.,
  2020 U.S. Dist. LEXIS 72529 (D. Mass. Apr. 24, 2020) ........................................................ 9




                                                                 - ii -
         Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 4 of 14




        The linchpin of Plaintiffs’ Opposition is one line in a draft letter to the Chinese police that

Defendants undisputedly never sent, asserting something that indisputably never happened:

“H3C inspected the seized equipment on behalf of HPFS India.” From those ten words, Plaintiffs

craft an agency theory that would admit H3C’s hearsay (for the Counterfeiting Claims) and assign

H3C’s conduct to Defendants (for the Conspiracy Claims). In short, Plaintiffs say those ten words

warrant a trial to hold Defendants liable for H3C’s words and actions, even though Plaintiffs chose

not to sue nor to take discovery from H3C.

        But the record is now complete and the facts are settled: the Final Letter sent to the Chinese

police did not include that statement—because it was not true. David Gill’s testimony on this

critical point is undisputed. Def. Br. at 5-6; SOF ¶¶ 28-35. Plaintiffs instead resort to innuendo

around the timing of “purported” evidence identified after the first round of summary judgment,

implying what their prior counsel had the chutzpah to say out loud: that Defendants fabricated the

Final Letter. 1 But there is no honest dispute, let alone an evidentiary one: the Final Letter is the

final letter, and nothing at trial could change that. The Court should not send this case to the jury

on a false premise in a draft letter that Mr. Gill corrected years before Plaintiffs filed suit.

        With that linchpin cast aside, the wheels fall off Plaintiffs’ case. To resolve Plaintiffs’

thirteen claims, and the dozens of arguments piled into their Opposition, the Court need only

answer three core questions posed by Defendants’ opening brief:


1
  This is not the only tactic reminiscent of Plaintiffs’ prior counsel, who has since been sanctioned.
While peppering their brief with veiled—and baseless and irrelevant—threats to seek criminal
prosecution under the FCPA, Plaintiffs launched a parallel media campaign accusing Defendants
and their executives of human rights violations, in an apparent attempt to influence the jury pool
and exert pressure on Defendants by promoting unfavorable (and untrue) media coverage. See
hpshame.com (urging visitors to sign a petition demanding that Defendants “be held responsible
for the brutal framing of three innocent Chinese office workers”; attaching “fact sheet” about this
case, the Court, and the trial date; and linking to an August 2, 2021 Bloomberg article based on
interviews offered by Styller and other Plaintiffs).
        Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 5 of 14




       May Plaintiffs rely on H3C’s hearsay statements in the Verification Report? No.

Because the Final Letter does not say that H3C inspected the Seized Equipment on behalf of HPFS

India, Plaintiffs cannot avail themselves of the narrow agency exception to hearsay. And without

the benefit of H3C’s statements in the Verification Report, Plaintiffs are left with no evidence on

which a reasonable jury could find that the Seized Equipment sold by HPFS India was

counterfeit—even under the supposed “fake label” distinction Plaintiffs now advance.

       May Plaintiffs introduce new and unpleaded theories to sustain their claims? No.

Plaintiffs may not amend their complaint through argument in a brief opposing summary

judgment. See Def. Br. at 22 and cases cited. This rule bars many theories Plaintiffs now say

support their Conspiracy Claims. It applies with special force to Plaintiffs’ efforts to hold

Defendants liable for the conduct of non-party H3C.

       May Plaintiffs disavow the sworn testimony of their expert, Professor Chow? Again, no.

Prof. Chow did not equivocate: Defendants could not affect the length of the Individual Plaintiffs’

detention. Def. Br. at 14-15; SOF ¶¶ 48-58. This dooms each of the Conspiracy Claims. “It would

undermine the integrity of the summary judgment process if a party were simply permitted to

ignore any unhelpful testimony of his own expert witness.” Chartier v. Brabender Technologie,

Inc., 2011 U.S. Dist. LEXIS 115033, at *22 (D. Mass. Oct. 5, 2011).

       Plaintiffs’ arguments fail for those main reasons, along with the many others set forth

below and in Defendants’ opening brief. Of particular note are (i) Plaintiffs’ chapter 93A claims,

because they are so far afield from the statutory jurisdiction; and (ii) many of the Individual

Plaintiffs’ claims, which they cannot sustain because they undisputedly did not receive

Defendants’ alleged misrepresentations. Finally, by overlooking the narrow rulings Defendants

seek on their counterclaims, Plaintiffs concede Defendants’ entitlement to that relief.


                                               -2-
         Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 6 of 14




I.     THE COUNTERFEITING CLAIMS (COUNTS 1-6) SHOULD BE DISMISSED.

       Buried in a footnote on page 10 of the Opposition is a remarkable assertion: Plaintiffs may

prevail on their Counterfeiting Claims even if they cannot prove that HPFS India sold counterfeit

goods to ICT. Opp. at 10 n.7. That is the first time in six years Plaintiffs have said so. It

contradicts the as-pleaded claims of the SAC, their counsel’s representations, the bifurcated

summary judgment schedule, and the Court’s reference to “the plain and uncontested legal

proposition that for Plaintiffs to prevail on any one or all of these claims, Plaintiffs must establish

that the goods sold by HPFS India to ICT were counterfeit at the time of sale.” ECF 369 at 2.

       Plaintiffs then argue that the Individual Plaintiffs were investigated by the PSB for “sales

of commodities under a fake registered trademark,” and therefore that they may prove

counterfeiting by showing that HPFS India sold ICT equipment with “fake trademark labels.”

Opp. at 10-12. Fine, so far as it goes. 2 But Plaintiffs go a step further, and (in line with FN 7)

suggest that authentic labels on authentic equipment would suffice if the labels were “inadequate”

or caused others to mistakenly believe the goods were counterfeit. Id. at 11. No. Even under

Plaintiffs’ stated premises, and the Court’s quoted commentary, Plaintiffs must at least identify

“evidence that the labels affixed to particular goods are counterfeit.” Id., quoting ECF 369 at 19.3

       Plaintiffs point to no admissible evidence that HPFS India sold ICT equipment bearing

fake labels. H3C’s statements about the labels in the Verification Report are inadmissible hearsay. 4


2
 As explained below, Defendants disagree with the supposed distinction, but accept it for purposes
of summary judgment because Plaintiffs cannot show that the labels are fake, either.
3
 Even Prof. Chow has opined that “parallel imports”—authentic goods bearing authentic labels,
but imported without the permission of the trademark owner—may cause confusion, but they do
not lead to criminal liability under Chinese law. ECF 515-17 (Chow Report ¶¶ 46, 71).
4
 Again, because the Final Letter does not say that “H3C inspected the seized equipment on behalf
of HPFS India,” Plaintiffs cannot rely on the Rule 801(d)(2)(D) agency exception to admit the
Verification Report. Plaintiffs’ backup arguments for admissibility fail for the following reasons:
                                                 -3-
         Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 7 of 14




And the bullet-point list on pages 11 and 12 of the Opposition does not offer an “abundance of

other evidence,” but a collection of immaterial facts and more inadmissible hearsay:

    •   The June 2011 email (ECF 520-11) merely notes that the CWG equipment had authentic
        labels from the “last generation.” The discussion was about re-labeling the products to
        reflect current “HP co-branding with H3C” if HPFS itself was to resell the equipment—
        not about fixing any “fake” labeling.
    •   Tom Harris’s October 2012 observations of the remaining CWG equipment—i.e.,
        equipment not sold to ICT—do not suggest counterfeiting. The other stickers were
        authentic but extraneous customer and logistics vendor stickers, not fake H3C labels. ECF
        520-29; ECF 520-31.
    •   That the PSB was investigating the Individual Plaintiffs for selling goods “under a fake
        registered trademark” cannot meet Plaintiffs’ burden of proving that they were selling
        goods with fake labels sold by HPFS India. 5 And other references to H3C’s allegations
        suffer from the same hearsay problem as the Verification Report.

For those reasons, Plaintiffs’ “fake labels” theory gets them nowhere.


    •   Defendants did not “represent[] to Alex Styller that the police received the Old Final
        Letter.” Opp. at 13 n. 11 (citing SOF ¶ 26). The cited evidence says only that David Gill
        told Les Riordan that the PSB received a letter with “minor amendments” to the March 25,
        2013 draft letter previously sent to ICT.
    •   What Plaintiffs call the “Old Final Letter”—i.e., the draft—was not “an admission, sent to
        ICT in the course of the investigation, that H3C was acting ‘on behalf of’ HPFS.’” Opp.
        at 13. As the Court recognized, statements in draft letters not “actually made to the Chinese
        police,” even if sent to ICT, do not trigger hearsay exceptions. ECF 369 at 11-12.
    •   Even if Plaintiffs could admit the Verification Report for a nonhearsay purpose (Opp. at 7
        n. 4), it would be no help to their Counterfeiting Claims, which rely on the truth of H3C’s
        statements therein. In any case, because it remains true that “there is no evidence in the
        record indicating when [the Verification Report] was transmitted to the Chinese police”
        (ECF 369 at 6), Plaintiffs cannot use it to show “the cause of Jade, Jason, and Cathy’s
        arrests.” Opp. at 7. And Plaintiffs still have yet to explain how they can possibly authenticate
        the Verification Report at trial, with no witnesses (or even discovery) from H3C or the PSB.
5
  Here and elsewhere, Plaintiffs strain to characterize purported “documents from the files of the
Chinese authorities” as authenticated and admissible. Opp. at 12 n.9, 15 n.13. But unlike the
authenticated database screenshots in Plaintiffs’ cited case (Xiao), the “files” here appear to be a
jumble of photographs taken by some unidentified person, interspersed with commentary by some
other unidentified person. SOF ¶ 144. Defendants’ expert, Laura Young, specifically testified that
she could not authenticate the documents and did not view them as reliable. Id. And Plaintiffs’
belatedly proffered affidavit from Ma Li and accompanying productions (dated March 2021 and
May 2021) are not properly part of the summary judgment record. Plaintiffs had access to Ma Li
for eight years, and indeed (as Laura Young explained) could have obtained official, authenticated
records from the Chinese authorities—but chose not to. SOF ¶¶ 58, 144.
                                                -4-
        Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 8 of 14




       Nor can Plaintiffs create a genuine dispute of material fact by challenging Shelley Raina’s

methodology, or the reliability of various inventory lists. 6 It is Plaintiffs’ burden to put forth

admissible evidence on which a jury could find that HPFS India sold counterfeit goods to ICT.

Plaintiffs cannot    survive summary judgment           by pointing      to   alleged   “question[s]”

about the equipment’s origins, or “risk[s]” allegedly created by Defendants’ leasing model. Opp.

at 13-14. Plaintiffs need to show actual admissible evidence that HPFS India in fact sold fake

equipment (hardware or label) to ICT. They have none. And if there were any close question,

Plaintiffs lost the benefit of the doubt when they “willfully and recklessly destroyed various kinds

of evidence that was potentially relevant to this litigation.” ECF 368 at 1; Def. Br. at 9.7

       Finally, the Individual Plaintiffs argue that their Counterfeiting Claims can survive even

though they concede that they never received any misrepresentations from Defendants—on the

theory that “[t]hose who rely on misrepresentations heard second or third-hand may sue[.]” Opp.

at 17 (citing Abelson, a factually irrelevant securities fraud case about class certification under a

fraud-on-the-market theory); see SOF ¶¶ 38-40. But the Individual Plaintiffs never alleged, and

cite no evidence now, that they even heard the alleged misrepresentations “second or third-hand.” 8

If the Counterfeiting Claims move forward at all, they should be limited to Styller and ICT.



6
  Plaintiffs’ challenges miss the mark, at any rate. Plaintiffs do not dispute that counterfeit
hardware bearing H3C labels (under Mr. Raina’s analysis) would still qualify as bearing a “fake
trademark” under their cited Article 214 standard, and therefore that Mr. Raina’s expert analysis
remains relevant to the counterfeiting question. And, as detailed in the SOF (¶ 17 reply), Plaintiffs
mischaracterize both Styller’s affidavit and Gill’s email quoted on page 15 of the Opposition.
7
 Plaintiffs’ insistence that “Defendants’ state of mind … is a disputed issue of material fact” (Opp.
at 16-17) is a red herring—Defendants did not argue that element in their motion.
8
  The Individual Plaintiffs state in the SOF that their reliance is based on “representations made
by Defendants to Alex Styller,” (SOF ⁋ 119, citing their affidavits), but those affidavits never state
that they spoke to Styller about these alleged statements. In fact, Styller has never spoken with
Jason or Cathy—ever. SOF ¶ 119. And though the Opposition asserts that Pekar joined Styller in
“immediately” relaying misrepresentations to the Individual Plaintiffs (Opp. at 17 n.16), there is
                                               -5-
        Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 9 of 14




II.    THE CONSPIRACY CLAIMS (COUNTS 7-13) SHOULD BE DISMISSED.

       Plaintiffs’ Opposition confirms that they intend to pursue their Conspiracy Claims under

theories of liability found nowhere in the Second Amended Complaint. This Court should follow

First Circuit precedent and bar such theories at the threshold. See Def. Br. at 22, id. n.13.

       Most prominent among Plaintiffs’ improper new theories is their attempt to hold Defendants

liable for the alleged words and actions of H3C—a company that Plaintiffs never sued or even sought

discovery from. If the Court considers the new theory, it should confirm that H3C was not the agent

of any Defendant. Plaintiffs cannot make the required showing even under their preferred standard:

that “the parent dominates the subsidiary in a pervasive manner that necessitates treating the

dominated corporation as an agent of the principal.” Opp. at 21 (quoting Devlin v. WSI Corp., 833

F. Supp. 69, 74 (D. Mass. 1993)); ECF 369 at 14 (finding “no evidence of such dominance”).

       •   The Court’s earlier finding on the agency exception to hearsay—a narrow ruling under
           a more lenient evidentiary standard inapplicable here (Def. Br. at 24 n.17)—turned out
           to depend on a mistake of fact later corrected based on the full record now before the
           Court. Given the Final Letter, Plaintiffs cannot rely on the indisputably untrue
           statement that H3C conducted an inspection on behalf of HPFS India.
       •   The other “admissions” cited in the bullet-point list on page 22 of the Opposition
           amount to unremarkable acknowledgements that H3C was a subsidiary of HP 9 and that
           H3C assented to several of its fellow subsidiaries’ requests—not that HP (the only
           possible “parent”) “dominated [H3C] in a pervasive manner.”

no record cite for that assertion. Finally, Plaintiffs may not rely on Defendants’ “reputation” to
ground a misrepresentation claim. See Fid. & Deposit Co. of Md. v. Thompson, 2018 U.S. Dist.
LEXIS 75480, at *23 n.8 (N.D. Okla. May 4, 2018), aff’d, 769 F. App’x 538 (10th Cir. 2019)
(reputation is neither “false information [nor] a misstatement of fact”).
Moreover, on the warranty claim, Plaintiffs cite First Choice Armor & Equip., Inc. v. Toyobo Am.,
Inc. for the proposition that UCC §2-318 “‘eliminates the vertical privity requirement . . . for tort-
based breach of warranty claims.’” (Opp. at 18, quoting 839 F. Supp. 2d 407, 412 (D. Mass.
2012)). But Plaintiffs’ ellipses and abbreviated quote alter the holding entirely. The court held
that §2-318 “eliminates the vertical privity requirement only for tort-based breach of warranty
claims by consumers, not for contract-based breach of warranty claims by commercial retailers.”
Id. (emphasis added). Plaintiffs were commercial resellers, not consumers.
9
 H3C was not “the principal subsidiary of HP in China.” Opp. at 23 (citing ECF 108 ¶ 10, which
does not support). H3C was one of several subsidiaries of 3Com, which HP acquired in 2010.
                                             -6-
        Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 10 of 14




       Separately, and unsurprisingly, Plaintiffs now try to distance themselves from the

crystal-clear testimony of their own expert, Prof. Chow, that Defendants did not (and could not)

prolong the detention of the Individual Plaintiffs. See Def. Br. at 14-15 (collecting and quoting

Chow’s sworn opinions in his reports and deposition). Defendants do not agree with Prof. Chow

on many fronts, but his opinions are Plaintiffs’, and cannot be discarded at Plaintiffs’ convenience.

See Chartier, 2011 U.S. Dist. LEXIS 115033, at *22; Town of Westport v. Monsanto Co., 877 F.3d

58, 66-67 (1st Cir. 2017) (affirming summary judgment given concessions of plaintiff’s own

expert). Nor does Plaintiffs’ cited evidence counsel any contrary result. 10

       Defendants respond below to miscellaneous points in Plaintiffs’ claim-by-claim

arguments, but ask that the Court consider each claim as pleaded (and set forth in Defendant’s

opening brief), and with Prof. Chow’s binding opinions in mind. Those principles dispose of each

and every Conspiracy Claim.

       Fraud: The Opposition offers no substantive response to Defendants’ argument that the

Individual Plaintiffs cannot show that they relied on either of the two pleaded statements that the

Court found to clear Rule 9(b)—or any unpleaded statements or omissions, for that matter—at all,

much less to their detriment. Def. Br. at 17. The Individual Plaintiffs never received the allegedly

fraudulent statements, and could not have changed their conduct while incarcerated. Id.; SOF ¶ 65.

       False Imprisonment: Plaintiffs admit that their false imprisonment claim (under any

pleaded or unpleaded theory) turns on whether they are allowed and able to attribute H3C’s

conduct to Defendants. Opp. at 27. They are not. Each theory also fails because “substantial


10
  HP did not “control” H3C such that it could “order” H3C to drop a complaint. Opp. at 23 (citing
draft letter and unrelated example of a request to H3C from another subsidiary, HPFS India); see
supra p. 6. And none of the cited excerpts from the “PSB file” are authenticated or admissible.
Opp. at 25; see supra p. 5 n. 5. (Note, too, that Plaintiffs’ bracketed insertion of “[ICT]” changes
the meaning of the document quoted in SOF ¶ 49.)
                                                -7-
        Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 11 of 14




certainty”—as explained in Defendants’ opening brief—is simply too high a bar for Plaintiffs to

clear. Def. Br. at 18. Even reckless disregard of risk is not enough. Id. 11

        Negligence:     Plaintiffs’ new theory about “HPFS’s failure to inform ICT of . . .

deficiencies” observed during a 2012 inspection of the remaining Commonwealth Games

equipment, besides being unpleaded, fails because there was nothing to “inform” ICT about: ICT’s

own Alexander Pekar was right by Tom Harris’s side in New Delhi. SOF ¶ 1; ECF 101 ¶ 50.

        Conspiracy: Plaintiffs implicitly concede that David Gill cannot be held to have conspired

with the HPFS Defendants, as Plaintiffs pleaded. Nor should the Court credit Plaintiffs’ baseless

(and unpleaded) suggestion that Gill conspired with H3C to keep innocent people “locked up by

any means available.” 12 Opp. at 33 n.26.

        IIED: Defendants stand by the statements of law and fact in their opening brief, and further

note that Plaintiffs have not identified a single false statement in the Final Letter that would support

their unpleaded theory of the letter being a “false report” to the PSB. Cf. Opp. at 35.

11
   For example, Plaintiffs claim that Defendants “withheld” supposedly exculpatory information
from the Chinese authorities (Opp. at 21, 23-25) and “water[ed] down” the April 2013 Letter (id.
at 29-30), but even if those things were true (and they are not), inaction does not support liability
on a false imprisonment claim. See, e.g., Wal-Mart Stores, Inc. v. Rodriguez, 92 S.W.3d 502, 510
(Tex. 2002) (“Merely providing inaccurate or incomplete information [] will not make a party
liable for instigating a subsequent false imprisonment.”); Palmentere v. Campbell, 344 F.2d 234,
238 (8th Cir. 1965) (“A cause of action for false imprisonment cannot be based upon a mere
negation or failure to speak or act . . .”) (internal citation omitted).
Nor is there anything improper, much less actionable, about Defendants’ instruction that TTG
recycle the leftover Commonwealth Games equipment in its possession. Given that this equipment
was not sold to ICT and therefore not seized by the Chinese authorities, it is irrelevant. Even so,
Plaintiffs emphasize that HPFS India asked TTG to recycle the Dubai equipment because its
origination was “questionable,” but omit that part of the same email which states that “there hasn’t
been a concrete determination as to the authenticity of the assets.” SOF ¶ 3. Now there has been:
the equipment HPFS India sold to ICT (the only relevant equipment here) was authentic. SOF ¶ 17.
12
  Plaintiffs’ only cited support is a connect-the-dots conjecture among documents and privilege
log entries that they say “seem” and “appear” to show certain things—which Plaintiffs never asked
Gill about at his deposition. Opp. at 33 n.26; see also id. at 30 n.25 (similarly baseless speculation);
SOF ¶¶ 58, 69, 161 (refuting Plaintiffs’ interpretation of cited evidence).
                                                 -8-
       Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 12 of 14




III.   THE CHAPTER 93A CLAIMS (COUNTS 6 & 8) SHOULD BE DISMISSED.

       “Whether [Defendants’] actions and transactions occurred primarily and substantially in

Massachusetts for purposes of Chapter 93A jurisdiction is a matter of law” for the Court to

decide—not, as Plaintiffs suggest, a “disputed issue of material fact.” Opp. at 38; Warren Envtl.,

Inc. v. Source One Envtl., Ltd., 2020 U.S. Dist. LEXIS 72529, at *26-27 (D. Mass. Apr. 24, 2020).

       Count 6 (Counterfeiting): Plaintiffs focus on a single (mischaracterized) meeting between

ICT’s Alexander Pekar and HPFS’s JT Silvestri in Massachusetts, 13 along with ICT’s and Styller’s

residency in Massachusetts, to the exclusion of conduct, circumstances, and claimed injuries

spanning the globe. See Def. Br. at 34 (cataloging relevant facts). But a 93A “center of gravity”

analysis requires the Court to consider “the context of the entire § 11 claim.” Kuwaiti Danish

Comput. Co. v. Dig. Equip. Corp., 483 Mass. 459, 473 (2003). Even “if the significant contacts

of the competing jurisdictions”—India, China, New Jersey, and Massachusetts—“are

approximately in the balance, the conduct in question cannot be said to have occurred primarily

and substantially in Massachusetts.” Uncle Henry’s, Inc. v. Plaut Consulting Co., 399 F.3d 33, 45

(1st Cir. 2005); see also ADA Sols., Inc. v. Meadors, 98 F. Supp. 3d 240, 267 (D. Mass. 2015)

(holding at summary judgment that although “at least some of the discussions giving rise to the

transaction at issue occurred in Massachusetts . . . [and] that is where the aggrieved party [] is

based and where it may have suffered harm,” Massachusetts was not the center of gravity). 14


13
   The Opposition says Pekar “had meetings with HPFS employees to discuss the deal in Andover,
Massachusetts, during which they misrepresented the state and nature of the equipment several
times.” Opp. at 37 (citing SOF ¶ 77). Those various plurals find no support in the SOF, which cites
a single meeting with a single HPFS employee, and zero—let alone “several”—misrepresentations.
14
  Massachusetts law “place[s] little weight” on ICT’s and Styller’s place of injury, which in any
event must be taken together with the Individual Plaintiffs’ claimed injuries in China—the core of
the claim. Kuwaiti Danish, 438 Mass. at 472 n. 13. And the choice-of-law provision in the RRSA
does not alter the balance because Plaintiffs’ 93A claims “sound in tort, rather than in contract.”
See Plastic Surgery Assocs., S.C., v. Cynosure, Inc., 407 F. Supp. 3d 59, 78 (D. Mass. 2019).
                                               -9-
        Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 13 of 14




       Count 8 (Conspiracy): By the same principles, as explained in Defendants’ opening brief,

Count 8 is even further removed from Massachusetts. Def. Br. at 35. 15

       Individual Plaintiffs: The Individual Plaintiffs advance no center-of-gravity argument.16

They did not participate in the Massachusetts meeting, were not parties to any communication at

issue, and (except for one unrelated visit by Jade) had never been to Massachusetts before suing

in this Court. Their 93A claims should be summarily dismissed.

IV.    DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON THEIR
       COUNTERCLAIMS ON THE ISSUES OF BREACH AND INDEMNIFICATION.

       Plaintiffs implicitly concede that ICT’s customs violations breach the RRSA. Opp. at 39.

They argue only that “the genuine dispute over Defendants’ earlier breach precludes summary

judgment” on Defendant’s counterclaim. Id. at 40. But Defendants do not seek summary judgment

on the entire counterclaim—only on the question of breach, which Plaintiffs have now conceded.

Similarly, nothing in Plaintiffs’ response to the indemnity counterclaim contradicts item (i) of the

limited relief Defendants seek, and the Court may simply modify item (ii) to account for

Defendants’ gross negligence caveat. See Opp. at 40; Def. Br. at 39. Summary judgment should

enter on the Counterclaims as Defendants requested.

                                          CONCLUSION

       The Court should grant the relief specified in the Conclusion to Defendants’ opening brief.


15
  Plaintiffs selectively quote Defendants’ previous statement that “many other communications
that may have touched China . . . were sent or received in Massachusetts.” Opp. at 38. But that
quote continues: “. . . or other forums that recognize an attorney-client privilege, such as India and
Australia.” ECF 257 at 12. The full, unaltered quote makes clear that Defendants were discussing
an issue unrelated to the 93A claims. More importantly, it confirms that Massachusetts is just one
of many forums from and to which communications were sent and received, underscoring that
Massachusetts is not the center of gravity.
16
   Republic of Turkey v. OKS Partners, cited on page 38 of the Opposition, addresses whether a
foreign government qualifies as a “person” under chapter 93A. 797 F. Supp. 64, 68 (D. Mass.
1992). It says nothing material to this case, or helpful to the Individual Plaintiffs.
                                                - 10 -
       Case 1:16-cv-10386-LTS Document 524 Filed 08/16/21 Page 14 of 14




Dated: August 16, 2021              Respectfully submitted,

                                    /s/ Michael H. Bunis
                                    Michael H. Bunis (BBO No. 566839)
                                    G. Mark Edgarton (BBO No. 657593)
                                    Kevin C. Quigley (BBO No. 685015)
                                    CHOATE HALL & STEWART LLP
                                    Two International Place
                                    Boston, Massachusetts 02110
                                    (617) 248-5000
                                    mbunis@choate.com
                                    medgarton@choate.com
                                    kquigley@choate.com

                                    Anthony P. Callaghan
                                    Paul A. Saso
                                    GIBBONS P.C.
                                    One Pennsylvania Plaza, 37th Floor
                                    New York, New York, 10119
                                    (212) 613-2000


                                    Counsel for Defendants




                                     - 11 -


10443827v2
